PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/635,344
Filing Date: 28 Jun 2017
Appellant(s): Cox et al.



__________________
Stephen R. Tkacs
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 21. 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/28/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 9, 22-24, 28-31, and 35-37 are rejected under 35 U.S.C. 101.

(2) Response to Argument
Appellant argues that the claims do not recite generic analyzing activities that are performed in the mind (Appeal Brief p. 7-8). Appellant further argues that Examiner has oversimplified the claims and has provided no evidence establishing that the claimed process is the same process as the prior practice used manually by health care providers (p. 8-9). Appellant states that since the claim limitations cannot be practically performed entirely in the human mind, the claims do not recite a mental process (p. 10). Appellant states “the claims are directed to activities performed by a data processing system intended to replace or supplement mental steps performed by healthcare providers.” (p. 11).
This argument is moot since the abstract idea was categorized in the “certain methods of organizing human activity” grouping of abstract ideas and not the “mental processes” grouping of abstract ideas. 
Appellant argues that the claims are not directed to certain methods of organizing human activity (p. 11). Examiner respectfully disagrees. 
The independent claims recite systems and methods for performing mitigating actions based on risk determinations by receiving and processing patient data. Specifically, the claims recite analyzing a patient medical record, extracting a plurality of risk factors, retrieving a set of risk evaluation rules, applying the risk evaluation rules to calculate a risk assessment value, performing retroactive risk assessment, selecting an action item to be performed to mitigate the risk, and performing one or more See MPEP 2106.04. Here, the action item may be interpreted to an output of a personalized workflow (specification p. 97-98, fig. 5). 
In re Meyer stated that determining that an invention concerned with replacing, in part, the thinking processes of a neurologist with a computer is directed to an abstract idea, which is analogous to the statement put forth by the Appellant: “the claims are directed to activities performed by a data processing system intended to replace or supplement mental steps performed by healthcare providers” (p. 11). 688 F.2d 789, 795 (CCPA 1982). See MPEP § 2106.04(a)(2)(II)(C) (explaining that the claims in Meyer are examples of claims directed to managing human behavior). 
Appellant argues that the claims have an additional element that reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, because the claims recite activities that improve the functioning of computerized clinical decision support systems (p. 11-12). Examiner respectfully disagrees. 
	It is difficult to ascertain which specific elements of the claims the Appellant submits as integrating the abstract idea into a practical application. Appellant summarily states that the claims recite a practical application, and does not state which additional elements or limitations in the claims support this conclusion. 
This judicial exception is not integrated into a practical application. Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Here, 
Specifically, the processor is coupled to a memory, performs operations, and may be part of a general purpose computer, which is a generic processing device performing general data processing functions (specification par. 6, 72, 77). The memory may store software applications and be coupled to processors (par. 6, 80, 88-89). The computer readable storage medium may perform the steps or functions of receiving, storing, processing, and outputting data (par. 72-74). This may lead one of ordinary skill in the art to interpret the memory and computer readable storage medium as generic devices performing general data storage and processing functions (par. 6, 72-80, 88-89). Machine learning techniques may be used to process data in the system using various data processing techniques (par. 248-252). Various machine learning techniques have been used to process data, over 2.3 million articles mention the use of machine learning before the year 2010 (see Google Scholar search). Here, the use of these additional computer elements is interpreted as generally linking the abstract to a technological environment, because the activities performed by a data processing system are intended to replace or supplement mental steps performed by healthcare providers (Appeal Brief p. 11).
The claims do not improve technology or a technological process. At best, the claims recite an improved method of performing mitigating actions based on risk determinations by receiving and processing patient data, which is a method of organizing human activity. See Trading Techs. Int’l, Inc. v. IBGLLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019) (“The claims of the ’999 patent do not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem. Instead, they recite a purportedly new arrangement of generic information that assists traders in Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (“The claims are focused on providing information to traders in a way that helps them process information more quickly, not on improving computers or technology.” (Citation omitted)). The recited limitations of analyzing records, extracting risk factors, retrieving risk evaluation rules, applying risk evaluation rules using weighed aggregations and calculations, selecting action items, and performing an operation do not show an improvement to any of the computer elements individually or in combination. Here, the patient data and the risk evaluation rules are presented to the system, and weighted and aggregated to determine a risk trend to provide a workflow for patient treatment. The alleged improvement is akin to a business solution supporting health care decisions made by health care providers.
Appellant argues that the claims recite a specific combination of specific risk evaluation rules, retroactive risk assessment, weighted aggregation of risk assessment scores, a weighted aggregation function that is learned over time using machine learning techniques and mitigation action mapping rules (p. 12-13).  
It appears that the Appellant is arguing that the above combination is significantly more than the abstract idea. It is difficult to ascertain how combination the Appellant submits is significantly more than the abstract idea. Appellant summarily states that the claims recite a combination, and does not state how the additional elements or limitations in the claims support this conclusion.
Generic computer elements recited as performing generic computer functions that are well-understood, routine, or conventional activities amount to no more than implementing the abstract idea with a computerized system (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network and performing repetitive calculations); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); See MPEP 2106.05(d) and July 2015 Update: Section IV). Here, the computer elements 
The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is: well-understood or conventional. See Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); Flook, 437 U.S. at 593-95, 198 USPQ at 197 (a formula would not be patentable by only indicating that is could be usefully applied to existing surveying techniques); In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989) (performing clinical tests on individuals to obtain input for an equation). Here, using computer components to perform the functions of storing, processing, and outputting data would not be considered significantly more. Analyzing a patient record by applying the risk evaluation rules and performing various calculations using retroactive risk assessments, weighted aggregation of risk assessment scores, a weighted aggregation function, and mitigation action mapping rules indicates extra-solution activity, because the extra limitations are used for inputs for formulas and equations. 
Appellant argues that the rejection does not consistently and objectively apply the legal precedence and Office policy, because the rejection does not properly consider the additional elements in combination to determine whether the claims a whole amount to significantly more than the abstract idea by reciting an inventive concept and cites BASCOM for support (p. 13). Examiner respectfully disagrees. 
The previous Office Action provided the framework of the Alice test and laid out explanations and answers to step 1, 2A prong 1, 2A prong 2, and 2B. The Alice framework requires consideration of whether the claim is “directed to one of those patent-ineligible concepts.” Alice, 573 U.S. at 217. If so, then one must examine “the elements of [the] claim both individually and ‘as an ordered combination’ to Alice, 573 U.S. at 217 (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 78, 79 (2012)). That is, we examine the claim for an “inventive concept,” “an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself” Alice, 573 U.S. at 217-18 (alteration in original) (quoting Mayo, 566 U.S. at 72-73). The Revised Guidance explains that when making this determination, one should consider whether the additional claim elements add “a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field” or simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality. Revised Guidance, 84 Fed. Reg. at 56.
“What is needed is an inventive concept in the non-abstract application realm.” SAP Am., Inc. v. InvestPic, 839 F.3d 1161, 1168 (Fed. Cir. 2016). A claim for a new abstract idea is still an abstract idea. See Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016). Here, the limitations of the organization of human activity itself do not make the claims less abstract. None of the recited limitations provide an inventive concept in the non-abstract application realm, and the claims are simply an abstract-idea-based solution implemented with generic technical components in a conventional way. See BASCOM at 1351. Moreover, the use of specific weightings, aggregations, and calculations are interpreted to be included in the abstract idea and are not determined to be additional elements used in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
The recited processor, memory, computer readable storage medium, and machine learning techniques are not explained as being inventive either as one or in combination. Moreover, the computer elements are recited in a general manner and not recited or used in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. The claims are directed to determining health risks and not a specific configuration of the computer elements. In the 
Examiner respectfully submits that the burden of establishing that the claimed subject matter falls under a judicial exception to patent eligibility has been met, along with a showing of how the additional elements are not significantly more than the judicial exception.
Appellant argues that the limitations in claims 9, 28, and 35 do not recite any human activity being organized and the claims only recite a data processing system outputting an action item (p. 13-14). Examiner respectfully disagrees. 
As stated above, the independent claims are directed to performing mitigating actions based on risk determinations by receiving and processing patient data, which is interpreted to be a certain method of organizing human activity. Claims 9, 28, and 35 further describe performing the operations for causing the action item to be performed, which Appellant states is outputting an action item. The claims fail to remedy the deficiencies of their parent claims for at least the same rationales as applied above. The modification and outputting is based on the collection and analysis of patient and health care data. The claims do not necessarily affect patient care, since the modified work flow does not have to be acted upon, because a health care provider may choose to ignore a modified workflow. The limitations in the dependent claims are incorporated into the abstract idea and do not offer significantly more than abstract idea either individually or in ordered combinations.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JAY M. PATEL/Examiner, Art Unit 3686                                                                                                                                                                                                        
Conferees:
/JONATHAN DURANT/Primary Examiner, Art Unit 3626       
                                                                                                                                                                                                 /Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.